Citation Nr: 0501346	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-08 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California






THE ISSUE

Entitlement to service connection for a human 
immunodeficiency virus (HIV)-related illness.  



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1986 to September 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDING OF FACT

The medical evidence does not show that the veteran acquired 
an HIV infection during service or that he currently has an 
HIV-related illness.  


CONCLUSION OF LAW

A human immunodeficiency virus (HIV)-related illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
April 2000 rating decision, a December 2000 statement of the 
case, and a supplemental statements of the case dated in 
October 2001 and October 2004 that discussed the pertinent 
evidence, and the laws and regulations related to claim for 
service connection for a human immunodeficiency virus (HIV)-
related illness.  Moreover, these documents essentially 
notified him of the evidence needed by the veteran to prevail 
on his claim.  

In addition, in a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statement of 
the case, and notice letter dated in March 2001 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In March 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in March 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and 
supplemental statements of the case was mailed to the 
appellant in October 2001 and October 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records.  The veteran 
did identify one private medical facility as having treated 
him for the claimed disorder.  That facility, however, 
responded that it had no record of such treatment.  The 
veteran has not adequately identified any additional 
treatment facilities to enable VA to obtain records from 
those facilities, nor has he otherwise identified evidence 
pertinent to his claim, not already of record; there are no 
additional records that VA can obtain.  Moreover, as noted 
above, the veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  

The Board also notes that the veteran has provided VA 
differing home addresses.  Significantly, the October 2004 
supplemental statement of the case was mailed to the most 
recent address furnished by the veteran, but that 
supplemental statement of the case was returned to VA as 
undeliverable.  Consequently, the Board finds that further 
efforts to contact the veteran would be fruitless.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation during service of a pre- 
existing condition beyond its natural progression.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to show this connection to service, the record 
must include: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of a 
relevant injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The regulations also provide that service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires a presently existing disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has contended that he was forced by "a senior 
military personnel" to "do sexual explicit activities" 
during service and that, "Afterwards he conferred too [sic] 
me of his HIV blood disorder."  

The veteran was requested to provide more detailed 
information as to where and when he had been treated for the 
claimed disorder, but he did not respond.  

The service medical records, including the report of the 
veteran's separation examination, are completely negative for 
evidence of HIV infection or HIV-related illness.  

The veteran has not presented or adequately identified any 
medical evidence that he acquired an HIV infection in service 
or that he currently has an HIV-related illness, despite 
being requested to furnish such information so that VA could 
assist him in obtaining records of that treatment.  

The Board would point out that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In light of the fact that the record does not show that the 
veteran acquired an HIV infection during service or that he 
currently has an HIV-related illness, service connection must 
be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for a human immunodeficiency virus (HIV)-
related illness is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


